F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           JAN 15 1999

                                 TENTH CIRCUIT                       PATRICK FISHER
                                                                               Clerk



 LINDA J. BURCH,

          Plaintiff-Appellant,
                                                        No. 95-6352
 v.
                                                  (D.C. No. CIV-94-673-C)
                                                      (W. Dist. Okla.)
 ALLSTATE INSURANCE
 COMPANY,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and EBEL, Circuit Judges.



      This is an appeal from a judgment entered in favor of an insurer in an

action brought by an insured seeking payment of benefits under the

uninsured/inderinsured benefits portion of an insurance policy. The district court

held that under Buzzard v. Farmer’s Ins. Co., 824 P.2d 1105 (Okla. 1991), an

underinsured motorist carrier is not obligated to pay the portion of the insured’s

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
damages that would have been covered by the tortfeasor’s liability coverage

limits. The insured appealed.

         Under the Uniform Certification of Questions of Law Act, Okla. Stat. tit.

20, §§ 1601, et seq. (1991), we certified to the Oklahoma Supreme Court the

following question: “When an insured’s damages in an automobile accident

exceed a tortfeasor’s liability limits and the insured seeks payment for damages

directly from its underinsured motorist (UIM) carrier, is the UIM carrier liable for

the entire amount of the insured’s claim when the liability and UIM coverage are

provided by the same carrier but the statute of limitations period has expired on

the liability claim?” The Supreme Court of Oklahoma, on the facts submitted to it

by our court in the certification, held that the answer under Oklahoma law is

“Yes.” Burch v. Allstate Ins. Co., No. 88,546, 1998 WL 917312 (Okla. Dec. 22,

1998).

         In light of the response under Oklahoma law, which controls, we

REVERSE the judgment entered by the district court and REMAND for

reconsideration and further proceedings. The mandate shall issue forthwith.


                                                ENTERED FOR THE COURT


                                                Stephanie K. Seymour
                                                Chief Judge



                                          -2-